Order entered December 6, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01036-CV

                   IN RE MUSTANG ASSET RECOVERY, LTD., Relator

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-11-16417

                                             ORDER
       In accordance with the Court’s opinion issued this date, the petition for writ of mandamus

is conditionally GRANTED. The Court ORDERS the trial judge, the Honorable David Lopez,

Judge of the 256th Judicial District Court, to vacate his May 20, 2019 “Order Granting Mother’s

Motion to Quash Deposition of Rebecca Lange and Motion for Protective Order.” Should the

trial judge fail to comply with this order, the writ will issue. The Court ORDERS the trial judge

to file with this Court, within thirty (30) days of the date of this order, a certified copy of its

order issued in compliance with this order. We ORDER that relators recover their costs of this

original proceeding from real parties in interest.




                                                        /s/   LANA MYERS
                                                              JUSTICE